PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




	






BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/195,768
Filing Date: 19 Nov 2018
Appellant(s): Dunford et al.



__________________
Tomas Friend
For Appellant






This is in response to the appeal brief filed 15 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lay (8,753,233) in view of Pan et al (8,128,516) herein after (Pan) and Thurman (US 2014/0274486 A1).

    PNG
    media_image2.png
    859
    336
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1128
    482
    media_image3.png
    Greyscale

Claim 1, Lay discloses a ball hitting practice device comprising: 
a flexible shaft (flexible fiberglass rod 46; figures 16-21; column 6, lines 25-45); 

a target (30) at a distal end of the shaft;
an insulating section (22 formed of rubber, cork or other suitable material) immediately proximal to the target (30).  
Lay discloses the claim device with the exception of the electronics communication system i.e. accelerometer, battery, processor and feedback means.  However, as disclosed by Pan (column 2, lines 26-49 and column 3, lines 25-37) it is known in the art to include a sensor in a target (target ball attached to a shaft) to sense the speed and torque of the three-dimension motion of the drive device, wherein the sensor is in communication with a processor.   Additionally, as also disclosed by Thurman (electronics 28, 128A, 128B including battery 138, motion sensor 139 such as accelerometers 146, data output 142, sensor 140, visual display i.e. LED or speaker, memory; paragraphs 0041, 0043-0048, 0050) it is known in the art to include electronics on or in a target (ball 20).  It would have been obvious to one of ordinary skill in the art to have used such an electronic system for Lay’s swing trainer given that both Pan and Thurman teach such is an appropriate manner to gather information and provide feedback on the speed and amount of force applied on the target. 
Claim 2,  Lay as modified above in view of Thurman further shows the feedback means is disposed in the device (in the target; paragraph 0045).
Claim 3, Lay as modified above in view of Thurman further shows an illumination region (LED) proximal to the insulation section (paragraph 0048 discloses the data output device 142 may include LED emits light in response to or based on the sensed motion information).

Claim 5, Lay as noted in claim 4 above, further shows the indicator is an active indicator comprising a LED that illuminates in response to an acceleration measured by the accelerometer (paragraphs 0045, 0049). 
Claim 6, as best the claim is understood, Lay shows the shaft (46) comprises sections reversibly attached at a point proximal to the insulation section (the shaft 46 includes a cover 48 as shown in figure 18 are capable of being reversibly connected i.e. turned around and then positioned on the shaft.  Therefore, it is within the scope of Lay's invention to reversibly position the cover over the shaft, since both ends of the cover are identical and it would only be a matter of placing the top end on the handle end and the bottom end of the cover on the upper end of the shaft near the ball holder; column 10, lines 26-32).
  	Claim 7, Lay as modified in view of Thurman above further shows a user interface (640 or 1202; paragraphs 0087, 0096, 0100, 0155) functionally coupled to the processor and the feedback means.
Claim 9, Lay as modified in view of Pan and/or Thurman above further show the processor is functionally coupled to a receiver that receives data from the accelerometer and from a user interface and wherein the microprocessor is functionally coupled to a transmitter that is configured to send data to a remote computing device (Pan, column 2, lines 30-38; Thurman, paragraph 0046).

Claim 10, Lay as modified in view of Pan and Thurman above further show the target comprises an array of sensors (at least one sensor) configured to detect contact with a hitting implement i.e. bat and the array of sensors are functionally coupled to the processor and configured
to transmit sensor data to the processor.
Claim 11, Lay as modified above further shows the target (30) is sized and shaped as a baseball, a softball or a tennis ball (column 6, lines 16-19, column 7, lines 37-42, and column 16, lines 1-2).
Claim 12, Lay alone as modified above shows the shaft is curved (figure 16 which shows the shaft is tubular; additionally the stem cover 48 is also formed of plastic tubing which implies that both the shaft and the cover are tubular i.e. curved; column 9, lines 25-39, more specifically lines 36-38 also teaches the stem’s 46 shape can be round, square, triangular or any shape desired by the fabricator).
Claims 13-18, Lay as modified above discloses the claimed device. The common knowledge or well known in the art is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of Official Notice (Response filed 03 April 2020). 





Alternatively:
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Ruess (4,022,467).
Claim 12, Lay discloses the claimed device with the exception of the shaft being curved.  However, as disclosed by Ruess (figure 1; column 2, lines 10-11, and column 4, lines 28-30, 55-56; curved portion 12a) it is known in the ball striking art to provide a target that is attached to a flexible shaft that is curved.  It would have been obvious to one of ordinary skill in the art to have provided such a shaft for Lay’s device given that Ruess teaches the curved shaft aids the user in practicing tennis strokes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Kacyvenski et al (US2019/0154723 A1) hereinafter (Kacyvenski).
Claim 8, Lay as modified above discloses the claimed device with the exception of a flash drive functionally coupled to the processor.  However, as disclosed by Kacyvenski (paragraph 0269) it is well known in the art to functionally couple a USB flash drive to a processor in order to receive and store transferred data.  It would have been obvious to one of ordinary skill in the art to have used such a flash drive for Lay’s modified device given that Kacyvenski teaches such is a known portable device for storing collected data.
 (3) NEW GROUNDS OF REJECTION
There are no New Grounds of Rejection
(4) WITHDRAWN REJECTIONS
No claim rejection(s) has been withdrawn
(5) Response to Argument
With regards to the rejection of claim 1 in view of Pan and Thurman, appellant asserts on pages 4-9, Pan discloses a solo swing trainer that produces 3-D data on the direction and movement of a force-receiving ball on a driven device when it is driven by a player.   It is respectfully asserted that the Pan reference is a teaching reference or a bridging reference, showing that it is known in the art to include a sensor means in a target i.e. ball which is attached to an end of a shaft.  
Appellant asserts: Pan also comments on the absence of a sensor to detect 3-D motion of a ball in known batting trainers (col. 1, lines 10-21) and does not suggest placing a sensor in any known ball game training apparatus. Pan discloses an apparatus that allows freedom of motion of the target ball in three dimensions and adds a means of sensing to specifically that device.  It is respectfully asserted that Pan clearly teaches that sensors can be mounted in the force-receiving ball 90 (column 2, lines 26-49)
Appellant asserts: 
In view of the foregoing observations, Appellants submit that one of ordinary skill in the art reading Pan in its entirety would have understood that a sensor can placed into a target ball having freedom of movement in 3 dimensions but that one would not have been motivated to place a sensor in the target of Lay’s batting stick. Furthermore, if for some reason one would have placed a sensor in the target of Lay’s batting stick, there is no evidence suggesting that one would have been motivated to use the sensor to provide feedback in the form of a visible indicator, an audible sound generator, or a haptic vibration based on data from an accelerometer.

Contrary to appellant’s assertion, neither the ball, shaft or the support disclosed and claimed by Pan has been substituted for the ball or shaft of the Lay patent.  the Pan reference has not been used for the type of sensor that it discloses, but rather to show that a sensor may be positioned within a ball which is attached to a shaft.  
With regards to the Thurman reference, appellant asserts: 
Thurman discloses a pitching trainer that cannot be used with either of the trainers disclosed by Lay and Thurman (it is believe appellant intended to say Pan and Thurman).  
It is respectfully asserted that the Thurman reference is directed to a ball which can be used for batting and/or pitching (paragraph 0033), the ball includes the electronic means such as accelerometer, processor, feedback means and battery.   
 (page 9) The Thurman ball is not designed to be struck with a bat.  It is respectfully asserted that contrary to appellant’s assertion Thurman clearly teaches the ball can be employed for sports employing a bat for hitting a ball (paragraph 0033; the ball 20 comprises a ball associated with sports employing a bat to hit the ball.  In some implementations, ball 20 may not necessarily be utilized for hitting or specifically for use with a ball, but may be practice ball for throwing and pitching in such sports).  It is further noted that Lay’s ball is not being substituted with Thurman’s ball.  Lay’s ball is being modified to include electronics such as the one taught by Thurman in order to aid the user with training and/or improving their batting.
(page 9) appellant asserts: it would not have been prima facie obvious for one of ordinary skill in the art to have modified Lay’s batting stick to include an accelerometer in the core end or sheath and to provide Lay’s device with a feedback means comprising a visible indicator, an audible sound generator, or a haptic vibration dependent upon acceleration data from the accelerometer.
The examiner respectfully disagrees, positioning electronics within a ball such as Lay’s ball would be useful for the end user because the electronic means has the ability to alert the user i.e. provide positive or negative feedback, and further allows the user to view their progress and determine their strengths and weakness, thereby providing a more useful training session.  

It appears that appellant is to some extent attacking the above applied prior art individually.  The examiner notes that the primary reference Lay structurally shows the claimed invention with the exception of the electronic monitoring means.  Pan is merely being used as a bridge reference to teach the concept that it is known to use electronic means in a batting training device but does not show the accelerometer sensing means which is taught by Thurman.  The combined references are deemed proper as it is known to use electronic sensing/control means to provide feedback to a player and combining this concept into Lay would be entirely obvious so that a player can get some electronic output feedback.  
With regards to claim 3, appellant’s asserts (pages 9 and 10), the rejection of claim 3 does not state that the LED is on the ball. It is respectfully asserted that it is not the examiner’s but rather the appellant’s assumption that the LED is on the ball 20 which is not proximal to the insulation section.  Paragraph 0048 of Thurman teaches that the output means may be visual and/or audible i.e. speaker.  The communication means may be on the ball or externally from the ball. paragraph 0054 further teaches fig 6 shows output means 252 being remote to the baseball.  Figure 6 shows the insulation region is directly proximal to the ball in appellants invention and the display means 252 is proximal as claimed to the insulation section as claimed since the display means is spaced away from the ball and not directly adjacent/proximal to the ball like the insulation section is in the present invention.  Appellant is only looking at only one embodiment of Thurman as examiner is pointing out in fig 6 that the output means can be remote from the baseball so that the 
Furthermore, paragraph 0054 teaches:
Data output device 242B comprises display 252, memory 254 and controller 256.  Display 252 comprises a display screen, display panel or the like facing outward from ball 222 display sensed motion information to a person viewing ball 220.  In one implementation, display 252 may comprise a LED screen.  In another implementation, display 252 may comprise an organic light emitting diode (OLED) screen.  In still other implementations, display 252 may comprise other display screen technologies.  The display 252 either within the ball (FIG. 5) or remote of the ball (FIG. 6) can display data such as velocity, acceleration, spin, spin rate, and other ball motion data, other information, instructions, training tips, words of encouragement or other motivation information, comparison to other players or celebrities, and combinations thereof.

To further support that the electronic means may be on the ball or remote from the ball, paragraph 0161 teaches:
Although the present disclosure has been described with reference to example embodiments, workers skilled in the art will recognize that changes may be made in form and detail without departing from the spirit and scope of the claimed subject matter.  For example, although different example embodiments may have been described as including one or more features providing one or more benefits, it is contemplated that the described features may be interchanged with one another or alternatively be combined with one another in the described example embodiments or in other alternative embodiments.  Because the technology of the present disclosure is relatively complex, not all changes in the technology are foreseeable.  The present disclosure described with reference to the example embodiments and set forth in the following claims is manifestly intended to be as broad as possible.  For example, unless specifically otherwise noted, the claims reciting a single particular element also encompass a plurality of such particular elements.

With regards to claim 6 (page 10),  appellant asserts that the rejection is based on an erroneous interpretation of Lay.  Claim 6 recites the shaft comprises sections reversibly attached, claim 6 does not recite that the shaft is formed of a plurality of segments which are interchangeably nd or (f) rejection would have been included.  The claim however, is broad and open to interpretation because the claim does not recite that the shaft is formed of a plurality of sections which can be interchangeably connected together.  
With regards to claim 12 (page 10), appellant asserts that the rejection is based upon an unreasonably broad interpretation, and further asserts “This is an unreasonably broad interpretation on its face and an interpretation of “curved” that is inconsistent with the use of the term in the specification, which clearly states that “curved” is meant to contrast with “straight” as with normal usage and not with “flat’ to reject claim 12”.  The examiner respectfully asserts that the broadest reasonable interpretation was given to “the shaft is curved”.  It is further noted that Lay teaches in column 9, lines 25-39, more specifically lines 36-38 that the stem’s 46 shape can be round, square, triangular or any shape desired by the fabricator, which implies that the stem can be curved along its length.  It is also noted that an alternative rejection over the Ruess patent was also included, in which Ruess (figure 1; column 2, lines 10-11, and column 4, lines 28-30, 55-56; curved portion 12a) clearly shows the shaft includes a curve along the length of the shaft.
	With regards to claims 13-18 (page 11), appellant asserts that the record clearly shows the Official Notice was traversed.  It is respectfully noted that the Remarks filed on 04/03/2020 (page 10 of 10) does not properly traverse the Official Notice (reproduced below).
With respect to claims 13-18, the rejection provides no reasoning, citation, or any other evidence in support. Accordingly, Applicant respectfully submits that the rejections claims 13-18 amount to nothing more than conclusory statements.

Applicant has failed to adequately traverse the Official Notice (see MPEP 2144.03 C.)
2144.03    Reliance on Common Knowledge in the Art or "Well Known" Prior Art [R-10.2019]
C.    If Applicant Traverses a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
In conclusion, it is believed that there is nothing unobvious in combining the teachings of the prior art with the Lay device, since by incorporating electronic means for the Lay device it will improve the device by enhance visual and/or audible communication by providing feedback to the end user, which in turn will aid in improving the user’s batting skills.




(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Mitra Aryanpour/
Primary Patent Examiner

Conferees:
/Eugene Kim/
Supervisory Patent Examiner, Art Unit 3711


/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.